Case 1:21-mj-02178-CMM Document 10 Entered on FLSD Docket 02/24/2021 Page 1 of 41


                                                                                    BNDLFL,CLOSED
                          U.S. District Court
                   Southern District of Florida (Miami)
     CRIMINAL DOCKET FOR CASE #: 1:21−mj−02178−CMM All Defendants

    Case title: USA v. Baid                                     Date Filed: 01/29/2021
    Other court case number: 1:21−mj−00110−CLP−1 USDC for       Date Terminated: 02/18/2021
                             the Eastern District of New York

    Assigned to: Magistrate Judge Chris
    M. McAliley

    Defendant (1)
    Pushpesh Kumar Baid                    represented by Dorothy Camille Kafka
    21172−104                                             Coffey Burlington, P.L.
    YOB: 1981; ENGLISH                                    2601 South Bayshore Drive
    TERMINATED: 02/18/2021                                Ste Ph−1
    also known as                                         Miami, FL 33133
    PK Jain                                               305−858−2900
    TERMINATED: 02/18/2021                                Email: dkafka@coffeyburlington.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Temporary

                                                          Fernando LaTour Tamayo
                                                          Coffey Burlington
                                                          2601 South Bayshore Drive
                                                          Penthouse One
                                                          Miami, FL 33133
                                                          306−858−2900
                                                          Email: ftamayo@coffeyburlington.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Temporary

    Pending Counts                                        Disposition
    None

    Highest Offense Level (Opening)
    None

    Terminated Counts                                     Disposition
    None

    Highest Offense Level


                                                                                                    1
Case 1:21-mj-02178-CMM Document 10 Entered on FLSD Docket 02/24/2021 Page 2 of 41


    (Terminated)
    None

    Complaints                                               Disposition
    WARR/COMPLAINT/USDC for the
    ED/NY/18:1349.F− Conspiracy to
    commit wire fraud



    Plaintiff
    USA

     Date Filed    # Page Docket Text
     01/29/2021    1       Magistrate Removal of Complaint from USDC for the Eastern District of New
                           York Case number in the other District 1:21−mj−00110−CLP−1 as to Pushpesh
                           Kumar Baid (1). (jao) (Entered: 01/29/2021)
     01/29/2021    2       Minute Order for proceedings held before Magistrate Judge Chris M. McAliley:
                           Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Pushpesh Kumar
                           Baid held on 1/29/2021. Date of Arrest or Surrender: 1/28/21. The defendant
                           stipulated to detention with the right to revisit. Detention Hearing set for 2/3/2021
                           10:00 AM in Miami Division before MIA Duty Magistrate. Removal Hearing set
                           for 2/3/2021 10:00 AM in Miami Division before MIA Duty Magistrate.
                           Temporary Attorney added: Dorothy Camille Kafka for Pushpesh Kumar Baid.
                           (Digital 14:47:40) Signed by Magistrate Judge Chris M. McAliley on 1/29/2021.
                           (cg1) (Entered: 02/01/2021)
     02/03/2021    3       Minute Entry for proceedings held before Magistrate Judge Jonathan Goodman:
                           Status re PTD/Removal as to Pushpesh Kumar Baid held on 2/3/2021, ( Detention
                           Hearing set for 2/9/2021 10:00 AM in Miami Division before MIA Duty
                           Magistrate., Removal Hearing set for 2/9/2021 10:00 AM in Miami Division
                           before MIA Duty Magistrate.). (Digital JG_01_02−03−2021/ZOOM (12:279m))
                           (dgj) Modified text on 2/3/2021 (dgj). (Entered: 02/03/2021)
     02/09/2021    4       Minute Entry for proceedings held before Magistrate Judge Alicia M.
                           Otazo−Reyes: Status Conference re: detention/removal as to Pushpesh Kumar
                           Baid held on 2/9/2021. Bond set at Continued Temporary Pretrial Detention.
                           Detention Hearing reset for 2/18/2021 10:00 AM in Miami Division before MIA
                           Duty Magistrate. Removal Hearing reset for 2/18/2021 10:00 AM in Miami
                           Division before MIA Duty Magistrate.) Temporary Attorney added: Fernando
                           LaTour Tamayo for Pushpesh Kumar Baid (Digital 10:59:38) (cg1) (Entered:
                           02/09/2021)
     02/18/2021    5       Minute Entry for proceedings held before Magistrate Judge Lauren Fleischer
                           Louis: Status Conference re: removal as to Pushpesh Kumar Baid held on
                           2/18/2021. Bond set as to Pushpesh Kumar Baid (1) Court sets $300,000 Csb and
                           $200,000 Psb. Defendant waived removal hearing. Defendant removed to the
                           ED/NY. (Digital 11:10:58) (cg1) (Main Document 5 replaced on 2/23/2021)
                           (aw). (Main Document 5 replaced on 2/23/2021) (aw). (Entered: 02/19/2021)



                                                                                                                   2
Case 1:21-mj-02178-CMM Document 10 Entered on FLSD Docket 02/24/2021 Page 3 of 41



     02/18/2021   6    WAIVER of Rule 5(c)(3)/Rule 40 Hearing by Pushpesh Kumar Baid (cg1)
                       (Entered: 02/19/2021)
     02/18/2021   7    ORDER OF REMOVAL ISSUED to the Eastern District of New York as to
                       Pushpesh Kumar Baid. Closing Case for Defendant. Signed by Magistrate Judge
                       Lauren Fleischer Louis on 2/18/2021. See attached document for full details.
                       (cg1) (Entered: 02/19/2021)
     02/23/2021   8    $200,000.00 PSB Bond Entered as to Pushpesh Kumar Baid Approved by
                       Magistrate Judge Lauren Fleischer Louis. Please see bond image for conditions
                       of release. (cg1) (Additional attachment(s) added on 2/24/2021: # 1 Restricted
                       Bond with 7th Page) (cg1). (Entered: 02/24/2021)
                       Main Document
                       Attachment # 1 Restricted Bond with 7th Page (Not Attached)
     02/23/2021   9    $300,000.00 CSB Bond Entered as to Pushpesh Kumar Baid Approved by
                       Magistrate Judge Lauren Fleischer Louis. Please see bond image for conditions
                       of release. (cg1) (Additional attachment(s) added on 2/24/2021: # 1 Restricted
                       Bond with 7th Page) (cg1). (Entered: 02/24/2021)
                       Main Document
                       Attachment # 1 Restricted Bond with 7th Page (Not Attached)




                                                                                                        3
        Case 1:21-mj-02178-CMM
                  Case 1:21-mj-02178-CMM
                                 Document 10
                                           Document
                                             Entered1onFiled
                                                        FLSD 01/29/21
                                                              Docket 02/24/2021
                                                                      Page 1 of 19Page 4 of 41
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH                                                    JAO

                                                        Eastern District of New York
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                                   Jan 29, 2021
                    8QLWHG6WDWHVRI$PHULFD
                                                                                                                                   Miami
                               Y
                   386+3(6+ .80$5 %$,'                                        &DVH1R    0-
                    DOVR NQRZQ DV ³3. -DLQ´


                                                                                  1:21-2178-MJ-MCALILEY
                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         386+3(6+ .80$5 %$,' DOVR NQRZQ DV ³3. -DLQ                                                      
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                        u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  &RQVSLUDF\ WR FRPPLW ZLUH IUDXG  86&  




'DWH           
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         %URRNO\Q 1<                                                          +RQ &KHU\O / 3ROODN
                                                                                               Printed name and title


                                                                    5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                            DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                             

'DWH
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title



                                                                                                                                           4
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 2 of 19Page 5 of 41



   AES/DG
   F. #2019R01319

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                   TO BE FILED UNDER SEAL
    UNITED STATES OF AMERICA
                                                                   COMPLAINT AND AFFIDAVIT IN
                                                                   SUPPORT OF APPLICATION FOR
              - against -
                                                                   ARREST WARRANT
    PUSHPESH KUMAR BAID,                                           (18 U.S.C. § 1349)
    also known as, “PK Jain,”
                                                                   21-MJ-110
                                  Defendant.

    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

   EASTERN DISTRICT OF NEW YORK, SS:

                     CHRISTOPHER YOUN, being duly sworn, deposes and says that he is a Special

   Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to law and

   acting as such.

                     Upon information and belief, in or about and between April 2017 and October

   2019, both dates being approximate and inclusive, within the Eastern District of New York and

   elsewhere, the defendant PUSHPESH KUMAR BAID, also known as “PK Jain,” together with

   others, did knowingly and intentionally conspire to devise a scheme and artifice to defraud, and

   to obtain money and property by means of one or more materially false and fraudulent pretenses,

   representations and promises, and for the purpose of executing such scheme and artifice,

   transmitted and caused to be transmitted by means of wire communication in interstate and




                                                                                                      5
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 3 of 19Page 6 of 41




   foreign commerce writings, signs, signals, pictures and sounds, contrary to Title 18, United

   States Code, Section 1343.

                   (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                  The source of your deponent’s information and the grounds for his belief are as

   follows:

                  1.        I have been employed as a Special Agent with the FBI for approximately

   three years. While working for the FBI, I have participated in numerous investigations of

   criminal activity, and I am assigned to a squad tasked with investigating white collar crime,

   including securities fraud, wire fraud, mail fraud and money laundering, among other offenses.

   During the course of these investigations, I have conducted or participated in surveillance,

   undercover operations, the execution of search warrants and arrest warrants, debriefings of

   informants, interviews of witnesses, victims, and subjects, and reviews of recorded conversations

   and financial records.

                  2.        I am familiar with the facts and circumstances set forth below from,

   among other things: (a) my personal participation in the investigation of this case, (b) discussions

   with other law enforcement agents involved in this investigation and (c) my review of emails,

   bank records and other sources of evidence.

                  3.        Except as explicitly set forth below, I have not distinguished in this

   affidavit between facts of which I have personal knowledge and facts of which I learned from

   other law enforcement agents. Because this affidavit is being submitted for the limited purpose

   of establishing probable cause to arrest the defendant PUSHPESH KUMAR BAID, I have not

   set forth each and every fact learned during the course of this investigation. Instead, I have set




                                                      2


                                                                                                          6
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 4 of 19Page 7 of 41




   forth only those facts that I believe are necessary to establish probable cause for the arrest

   warrant sought herein. In addition, where the contents of documents, or the actions, statements

   and conversations of others are reported herein, they are reported in sum and substance and in

   part, except where otherwise indicated.

   I.     The Defendant and Relevant Entities

                  4.      The “Company,” an entity the identity of which is known to your affiant,

   was a Limited Liability Company (“LLC”) that was headquartered in Florida and had offices in

   New York, New York. The Company, which registered as an LLC in Florida in or about

   August 2016, represented itself on its website and in marketing materials as a factoring company.

   Factoring involves the sale of an invoice to a third-party for a discount. In a factoring

   transaction, the seller of an invoice obtains immediate funding from a buyer, and the buyer of an

   invoice makes a profit when the invoice is paid in full. The Company purported to be in the

   business of buying invoices.

                  5.      The defendant PUSHPESH KUMAR BAID, also known as “PK Jain,”

   was a citizen of India and a resident of Florida. The defendant was the Business Head of the

   Company. In or about January 2017, BAID filed a petition in Florida state court to legally

   change his name to “Pushpesh Jain.” In his petition, BAID stated that he was the President of

   an entity called “Baid Global LLC” based in Florida.

                  6.      “Co-Conspirator 1,” an individual whose identity is known to your affiant,

   was a citizen and resident of India. Co-Conspirator 1 was the Chief Operating Officer of the

   Company.




                                                     3


                                                                                                       7
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 5 of 19Page 8 of 41




                  7.      “Co-Conspirator 2,” an individual whose identity is known to your affiant,

   was a citizen of India. Co-Conspirator 2 was a partial owner of the Company.

                  8.      “Co-Conspirator 3,” an individual whose identity is known to your affiant,

   was a citizen of India. Co-Conspirator 3 was a partial owner of the Company.

                  9.      “Individual 1,” an individual whose identity is known to your affiant, was

   a resident of Queens, New York. Individual 1 was the Managing Director of the Company.

                  10.     “Individual 2,” an individual whose identity is known to your affiant, was

   a resident of New Jersey. Individual 2 was listed as the authorized person to manage the

   Company in its August 2016 articles of organization and identified as a Company representative

   in numerous Company documents, including contracts that were signed in Individual 2’s name

   on behalf of the Company. Individual 2 was an employee at an international bank and a friend

   of the defendant PUSHPESH KUMAR BAID.

                  11.     The “Investment Firm,” an entity the identity of which is known to your

   affiant, was a Delaware Limited Liability Company controlled by two brothers (“Principal 1”

   and “Principal 2” and, collectively, the “Principals”). The Principals worked with a financial

   executive (“Executive 1”), who helped run the Investment Firm. The Investment Firm made

   investments on behalf of approximately 50 investors.

                  12.     “Affiliate 1,” an entity the identity of which is known to your affiant, was

   an affiliate of the Investment Firm and controlled by the Principals.

                  13.     “Bank 1,” an entity the identity of which is known to your affiant, is a

   bank headquartered in New York.




                                                    4


                                                                                                         8
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 6 of 19Page 9 of 41




                  14.    “Bank 2,” an entity the identity of which is known to your affiant, is a

   bank headquartered in Maryland.

   II.    The Fraudulent Scheme

          A.      Overview

                  15.    In or about and between April 2017 and October 2019, the defendant

   PUSHPESH KUMAR BAID, together with others, conspired to defraud the Investment Firm, its

   investors and the Principals, by inducing the Investment Firm to invest in the Company through a

   series of material misrepresentations about, among other things, the individuals who purportedly

   operated the Company; the nature of the Company’s business; the relationship between the

   Company and the entities with which it was purportedly factoring invoices; and the ways in

   which the Investment Firm’s investments in the Company would be used.

                  16.    In or about and between March 2018 and October 2019, the Investment

   Firm invested approximately $108 million in the Company for the purpose of factoring invoices.

   In or about July 2019, the Investment Firm stopped receiving payments on invoices it had

   factored through the Company. At that time, the Investment Firm had approximately $31

   million in unpaid invoices outstanding. To date, the Investment Firm has not received payments

   on those invoices. In or about April 2020, the Investment Firm filed for bankruptcy.

          B.      The Company’s Purported Factoring Business

                  17.    The Company represented itself as an international factoring company run

   by an executive team experienced in trade finance and specializing in factoring invoices of

   companies in particular industries and geographic regions.




                                                   5


                                                                                                      9
Case 1:21-mj-02178-CMM
           Case 1:21-mj-02178-CMM
                         Document 10Document
                                      Entered 1on Filed
                                                  FLSD01/29/21
                                                        Docket 02/24/2021
                                                                Page 7 of 19
                                                                           Page 10 of 41




                  18.     For example, on or about April 25, 2017, the defendant PUSHPESH

   KUMAR BAID emailed an insurance broker, an entity the identity of which is known to your

   affiant, a presentation purporting to summarize the Company’s business. The presentation

   stated that the Company had been factoring invoices since July 2016 and that it factored invoices

   totaling $2 million per month for approximately 50 “insured business houses.” The presentation

   listed Individual 2 as the Company’s President and Chief Executive Officer and stated that

   Individual 2 had previously worked at two of the largest international banks in the world. The

   presentation listed BAID as the Company’s “Business Head” and identified him using only his

   alias, “PK Jain.”

                  19.     In or about late 2017, the Principals of the Investment Firm began

   speaking with Individual 1 about a potential business relationship between the Investment Firm

   and the Company. Individual 1 was the Managing Director of the Company and had previously

   worked with the Principals on unrelated business projects.

                  20.     On or about November 1, 2017, Individual 1 emailed the Principals and

   Executive 1 a document purporting to summarize the Company’s business and describing the

   terms under which entities, such as the Investment Firm, could participate in factoring invoices

   through the Company (the “Participation Summary”). According to the Participation Summary,

   the Company would enter into a “Master Participation Agreement” with a participant authorizing

   the Company “to invest on [the participant’s] behalf in credit insured, non-recourse factored

   invoices covering shipments from Indian based sellers to purchasers in Hong Kong, UAE and

   Singapore.” The Participation Summary further stated that the Company would “compile a

   weekly listing of invoices for ‘in transit’ merchandise that will be eligible for factoring the




                                                     6


                                                                                                       10
Case 1:21-mj-02178-CMM
           Case 1:21-mj-02178-CMM
                         Document 10Document
                                      Entered 1on Filed
                                                  FLSD01/29/21
                                                        Docket 02/24/2021
                                                                Page 8 of 19
                                                                           Page 11 of 41




   subsequent week. Each participant will have the option to select a participation program by

   invoice or simply opt to invest a fixed percentage (10% to 90%) of the advanced amount in all

   invoices or a subset of invoices.” The Participation Summary stated that “invoices are factored

   and advances of 80% of full merchandise invoice value are paid to seller only after documentary

   acceptance occurs at the purchaser’s facility.”

                  21.     According to the Participation Summary, the Company “was started by a

   team of professionals with extensive knowledge and experience in international trade finance and

   [was] led by an experienced executive management team with successful track record of building

   a multi-million USD receivable finance business in emerging markets.” The Participation

   Summary further stated that the Company’s “clients are small to medium sized export houses in

   India selling goods and services to ‘credit insured corporates’ in USA, UK, UAE, Hong Kong &

   Singapore” and that its corporate structure was “AML [Anti-Money Laundering] rule

   compliant.”

                  22.     In a section titled “Risk Management and Mitigation,” the Participation

   Summary stated, among other things, that money would be advanced to sellers “only after

   irrevocable documented acceptance of goods by the purchaser is received by [the Company].”

                  23.     With regard to the sellers whose invoices the Company factored, the

   Participation Summary stated they were reputed businesses in India. With regard to the buyers

   who purchased goods sold by the sellers, the Participation Summary stated that they were “all

   reputed parties located in legally strong jurisdictions like Dubai, Singapore and Hong Kong.”




                                                     7


                                                                                                      11
Case 1:21-mj-02178-CMM
           Case 1:21-mj-02178-CMM
                         Document 10Document
                                      Entered 1on Filed
                                                  FLSD01/29/21
                                                        Docket 02/24/2021
                                                                Page 9 of 19
                                                                           Page 12 of 41




             C.     The Company’s Factoring Relationship with The Investment Firm

                    24.    In or about November 2017, Principal 1 had a phone conversation with

   Co-Conspirator 1 and Individual 1 to continue discussions about the Company’s factoring

   business. During the call, Co-Conspirator 1 stated, in sum and substance, that the sellers whose

   invoices the Company factored were based in India and that the buyers who purchased goods

   sold by the sellers were mostly based in Hong Kong, Dubai and Singapore. Co-Conspirator 1

   further stated that the Company did not want to work with many new sellers because it preferred

   to work with sellers with whom it already had a relationship.

                    25.    In or about and between November 2017 and February 2018, the

   Investment Firm and the Company continued negotiations and discussed entering into a Master

   Participation Agreement. During the negotiation period, representatives of the Company stated,

   in sum and substance and in part, that (i) the Company factored only invoices for which buyers

   received shipments for sellers; (ii) the sellers and buyers were independent from one another;

   (iii) each seller had hundreds of buyers; (iv) each seller factored only a subset of its business; and

   (v) the prices on the sellers’ invoices were wholesale. In addition, representatives of the

   Company provided representatives of the Investment Firm with, among other things, registers

   listing invoices it had factored and copies of its bank statements.

                    26.    In or about February 2018, the Company and the Investment Firm entered

   into a Master Participation Agreement. 1 Under the terms of the Master Participation

   Agreement, the Company sent the Investment Firm participation schedules that included




   1
       The Investment Firm entered into the Master Participation Agreement through Affiliate 1.




                                                     8


                                                                                                            12
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 10 of 19
                                                                         Page 13 of 41




   information for each invoice that the Company offered. The participation schedules included,

   among other things, the names of sellers and buyers, gross invoice amounts, insured amounts,

   amounts to be factored, the Investment Firm’s proposed participation amount and the Investment

   Firm’s profit share per invoice. During the course of the Company’s relationship with the

   Investment Firm, the Company sent the Investment Firm participation schedules in advance of

   the Investment Firm’s potential participation in the factoring of new invoices. These

   participation schedules were signed by the defendant PUSHPESH KUMAR BAID. 2

                 27.     At around the same time that the Company and the Investment Firm

   entered in the Master Participation Agreement, the Investment Firm facilitated the opening of a

   bank account in the Company’s name at Bank 2. In connection with the account-opening

   process, the Company provided the Investment Firm and Bank 2 with, among other things, the

   passports of its purported principals, including Co-Coconspirator 2, Co-Conspirator 3 and

   Individual 1. The Company’s account at Bank 2 had a Deposit Account Control Agreement

   (“DACA”) with an account at Bank 1 in the name of Affiliate 1. Under the terms of the DACA,

   funds transferred into the Company’s account at Bank 2 were automatically transferred into

   Affiliate 1’s account. In connection with the execution of the DACA, Individual 1 told

   Principal 1 to send the agreement to Individual 1 at his address in Queens, New York.

                 28.     After the Company’s account at Bank 2 was opened, the Company’s

   invoices instructed buyers to make wire payments to the Company at Bank 2. Nevertheless, in


   2 The participation schedules were signed via DocuSign, a platform that allows users to, among
   other things, electronically sign and send agreements. Records produced by DocuSign included
   an account in the name of “[The Company] Docusign” that sent numerous Company documents
   via DocuSign in or about 2019. The address for the “[The Company] Docusign” account was
   the address for Individual 1 in Queens, New York.



                                                   9


                                                                                                     13
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 11 of 19
                                                                         Page 14 of 41




   or about and between February 2018 and September 2018, purported buyers made payments to

   the Company at Bank 1. On or about September 13, 2018, the Company received its first

   payment from a purported buyer at its account at Bank 2.

                  29.    In or about February 2018, the Investment Firm made its first investment

   of approximately $2 million for the factoring of invoices with the Company. The Investment

   Firm received its expected payments on the invoices and made profits on the investment.

   During the following year, the Investment Firm participated in the factoring of approximately

   1,379 invoices with the Company involving approximately 170 different buyers. The

   Investment Firm received payments on those invoices and made profits on its investments.

                  30.    However, in or about April 2019, Co-Conspirator 1 told Executive 1 that

   approximately 29 payments on factored invoices had been delayed. Co-Conspirator 1 stated

   that a bank had randomly selected wires from buyers to the Company and requested additional

   information about them. Co-Conspirator 1 further stated that the wires had been returned to the

   buyers who had purportedly sent them.

                  31.    In or about May 2019, a representative of Bank 2 contacted Principal 1

   and asked him for information about an entity (“MSB 1”), the identity of which is known to your

   affiant, which had made wire payments into the Company’s account at Bank 2. Principal 1 had

   not heard of MSB 1 and subsequently asked Co-Conspirator 1 what it was and why it (as

   opposed to the buyers) was paying the Company. Co-Conspirator 1 stated that MSB 1 was a

   money services business (“MSB”) whose sole purpose was to convert local currency to United

   States dollars. Prior to this conversation, the Company and its representatives had not disclosed

   that MSBs were involved in the payment of factored invoices. On the contrary, the Company




                                                  10


                                                                                                       14
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 12 of 19
                                                                         Page 15 of 41




   and its representatives had stated that payments to the Company (and then to the Investment

   Firm) were made directly by buyers.

                  32.     After Co-Conspirator 1 stated that MSB 1 was making payments to the

   Company, Co-Conspirator 1 stated that other MSBs (“MSB 2” and “MSB 3”), the identities of

   which are known to your affiant, would be used in place of MSB 1. In or about May 2019,

   payments to the Company came from an account in the name of MSB 2.

                  33.     On or about June 20, 2019, Co-Conspirator 1 forwarded Executive 1 an

   email purporting to attach a “Trust or Company Service Provider” license for MSB 3. The

   document, which purported to be from the Hong Kong Companies Registry, was fake. A search

   of the publicly-available database of Hong Kong-licensed providers revealed no entry for MSB

   3.

                  34.     In or about July 2019, the Investment Firm stopped receiving payments

   from the Company on invoices it had factored. At that time, the Investment Firm had

   approximately $31 million in unpaid invoices outstanding.

                  35.     On or about October 7, 2019, the defendant PUSHPESH KUMAR BAID

   met with Co-Conspirator 1, Individual 1 and the Principals in New York. The meeting was

   consensually recorded. During the meeting, Co-Conspirator 1 stated, in sum and substance and

   in part, that: (i) sellers, buyers and MSBs all participated in an integrated payment cycle in which

   buyers paid MSBs, MSBs paid the Company, the Company paid sellers and the sellers gave

   money to the MSBs to give back the buyers; (ii) MSBs were involved in a duty-drawback

   scheme in India, in which they profited through the refunding of duties paid on goods

   purportedly exported from India; (iii) MSB 1 was controlled by an individual who introduced the




                                                   11


                                                                                                          15
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 13 of 19
                                                                         Page 16 of 41




   Company to the sellers whose invoices it purportedly factored; (iv) Co-Conspirator 1 did not

   know if the buyers were real companies; (v) the invoices that the Investment Firm factored were

   inflated; and (vi) shipments from sellers to buyers may not have contained actual products.

                  36.    On or about and between October 8, 2019 and October 9, 2019, the

   defendant PUSHPESH KUMAR BAID met with Co-Conspirator 1, Individual 1, the Principals

   and Executive 1 in New York. The meeting was consensually recorded. During the meeting,

   BAID stated, in sum and substance and in part, that: (i) the Company paid the sellers, the sellers

   paid the MSBs, and the MSBs used the funds in part to execute their duty drawback scheme; (ii)

   MSBs were involved in the Company’s business from the outset; (iii) MSBs invested some of

   the Investment Firm’s funds in the Indian stock market; (iv) some of the Investment Firm’s

   money was stuck in MSB bank accounts because of an investigation by the Indian government

   into the duty-drawback scheme; (v) the factored invoices were fabricated; (vi) the buyers did not

   make payments; and (vii) Individual 2, who previously had been listed as the Company’s

   President and Chief Executive Officer, was involved in forming the Company but had no role in

   the Company after that.

          D.      The Defendant’s Affiliation With the Purported Sellers

                  37.    In or about September 2016, a purported seller (“Seller 1”), the identity of

   which is known to your affiant, opened a bank account at Bank 1. The defendant PUSHPESH

   KUMAR BAID was one of two individuals who signed a “business signature card” in

   connection with the opening of the account. In or about and between 2018 and 2019, the

   Investment Firm participated in the factoring of approximately 143 Seller 1 invoices that totaled




                                                   12


                                                                                                        16
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 14 of 19
                                                                         Page 17 of 41




   approximately $ 14,244,758. The website associated with the purported seller is no longer

   publicly available.

                  38.     In or about and between October 2017 and April 2019, the Seller 1 bank

   account received approximately $10,066,519.97 in transfers from two accounts associated with

   the Company; approximately $200,000 from an account in the name of MSB 1; and millions of

   dollars in other transfers from other sellers whose invoices the Company was purportedly

   factoring. During the same period, approximately $281,000 in cash was withdrawn from the

   Seller 1 account. All of the cash withdrawals were signed by the defendant PUSHPESH

   KUMAR BAID.

                  39.     The Company also had bank accounts at Bank 1. The defendant

   PUSHPESH KUMAR BAID was one of three individuals who signed a “business signature

   card” in connection with the opening of one of the Company’s accounts on or about October 3,

   2017. The other two signatories on that account were Co-Conspirator 2 and Individual 1.

                  40.     In or about April 2019, another bank account was opened in the name of

   Seller 1 at a bank headquartered in the state of Georgia (“Bank 3”), the identity of which is

   known to your affiant. The defendant PUSHPESH KUMAR BAID was not a signatory on that

   account. In or about and between April 2019 and September 2019, the Seller 1 bank account at

   Bank 3 received approximately $2.95 million from accounts in the name of the Company or its

   affiliates. During that same time period, the Seller 1 account transferred approximately $95,000

   to an account in the name of BAID.




                                                   13


                                                                                                      17
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 15 of 19
                                                                         Page 18 of 41




                  41.    In or about September 2019, a bank account was opened at Bank 3 in the

   name of MSB 1. One of the two signatories on the MSB 1 bank account was also a signatory on

   the Seller 1 account at Bank 3.

                  42.    In or about April 2019, numerous Limited Liability Companies were

   registered in Florida in the names of sellers for whom the Company was purportedly factoring

   invoices. According to the registered agent for these Florida companies, the defendant

   PUSHPESH KUMAR BAID requested the registrations of these companies.

                  43.    On or about January 24, 2020, Individual 2 was deposed in connection

   with a civil lawsuit brought by the Investment Firm and its affiliates against, among others, the

   Company and its principals. Individual 2, who had been listed as a principal of the Company

   and purportedly signed numerous contracts on its behalf, stated that he/she had never worked for

   the Company. Individual 2 further stated that he/she was a friend of the defendant PUSHPESH

   KUMAR BAID.

   III.   Conclusion

                  WHEREFORE, your affiant respectfully requests that an arrest warrant be issued

   for the defendant PUSHPESH KUMAR BAID so that he may be dealt with according to law.




                                                   14


                                                                                                       18
Case 1:21-mj-02178-CMM
          Case 1:21-mj-02178-CMM
                         Document 10
                                   Document
                                     Entered1onFiled
                                                FLSD 01/29/21
                                                      Docket 02/24/2021
                                                              Page 16 of 19
                                                                         Page 19 of 41




      27




                                                                                         19
Case 1:21-mj-02178-CMM
      CaseCase
           1:21-mj-00110-CLP
                1:21-mj-02178-CMM
                          Document
                               Document
                                   10
                                    Document
                                      Entered
                                        3 Filed
                                              1on01/29/21
                                                 Filed
                                                  FLSD 01/29/21
                                                        Docket
                                                           Page02/24/2021
                                                                1Page
                                                                  of 1 17
                                                                       PageID
                                                                          of 19
                                                                             Page
                                                                                #: 19
                                                                                    20 of 41


    DG
    F.# 2019R01319

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------X

    UNITED STATES OF AMERICA                              PROPOSED ORDER
             - against -
                                                           21-MJ-110 (CLP)
    PUSHPESH KUMAR BAID,
    also known as, “PK Jain,”

                           Defendant.

    --------------------------X

                     Upon the application of SETH D. DuCHARME, Acting United States Attorney

    for the Eastern District of New York, by Assistant United States Attorney David Gopstein, for an

    order unsealing the complaint and arrest warrant in the above-captioned matter.

                     WHEREFORE, it is ordered that the complaint and arrest warrant in the above-

    captioned matter be unsealed.


    Dated:     Brooklyn, New York
               January 29
                       __, 2021




                                                 HONORABLE CHERYL L. POLLAK
                                                 UNITED STATES MAGISTRATE JUDGE
                                                 EASTERN DISTRICT OF NEW YORK




                                                                                                       20
Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)               https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?124202662516919-L_1_0-1
           Case 1:21-mj-02178-CMM
                     Case 1:21-mj-02178-CMM
                                    Document 10
                                              Document
                                                Entered1onFiled
                                                           FLSD 01/29/21
                                                                 Docket 02/24/2021
                                                                         Page 18 of 19
                                                                                    Page 21 of 41

                                          Query     Reports         Utilities      Help    What's New       Log Out


                                              U.S. District Court
                                    Eastern District of New York (Brooklyn)
                              CRIMINAL DOCKET FOR CASE #: 1:21-mj-00110-CLP-1


         Case title: USA v. Baid                                                        Date Filed: 01/27/2021


         Assigned to: Chief Magistrate Cheryl L.
         Pollak

         Defendant (1)
         Pushpesh Kumar Baid
         also known as
         PK Jain

         Pending Counts                                       Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                    Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                           Disposition
         18:1349.F



         Plaintiff
         USA                                                         represented by David Norwich Gopstein
                                                                                    U.S. Attorney's Office, Eastern District of
                                                                                    New York
                                                                                    271 Cadman Plaza East
                                                                                    Brooklyn, NY 11201
                                                                                    718-254-6153
                                                                                    Fax: 718-254-6076
                                                                                    Email: david.gopstein@usdoj.gov
                                                                                    LEAD ATTORNEY

                                                                                                                                         21
1 of 2                                                                                                                       1/29/2021, 10:15 AM
Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)   https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?124202662516919-L_1_0-1
           Case 1:21-mj-02178-CMM
                     Case 1:21-mj-02178-CMM
                                    Document 10
                                              Document
                                                Entered1onFiled
                                                           FLSD 01/29/21
                                                                 Docket 02/24/2021
                                                                         Page 19 of 19
                                                                                    Page 22 of 41

                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Government Attorney


          Date Filed         # Docket Text
          01/27/2021         1 SEALED COMPLAINT as to Pushpesh Kumar Baid (1). (Attachments: # 1 Sealing
                               Cover Sheet) (Chin, Felix) (Entered: 01/27/2021)
          01/29/2021         3 Order to Unseal Case as to Pushpesh Kumar Baid. Ordered by Chief Magistrate Cheryl
                               L. Pollak on 1/29/2021. (Chin, Felix) (Entered: 01/29/2021)




                                                                                                                             22
2 of 2                                                                                                           1/29/2021, 10:15 AM
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              2 FLSD
                                                 Filed 01/29/21
                                                       Docket 02/24/2021
                                                                Page 1 of 1Page 23 of 41


                                           M IN UTE O RD ER                                                         Page7
                                 M agistrate Judge Chris M .M cAliley
                     AtkinsBuilding Courthouse-6th Floor                            Date:1/29/2021 Time:1:30 p.m.
Defendant: Pushpesh Kum arBaid                 J#: 21172-104       Case #: 21-2178-M J-M CALILEY

AUSA:       '    '
                           i
                           y       <Y.
                                     :L                  Attorney:Y '                         X VJQ (z
                                                                                                     7V                 '
                                                                                                                        Y
                                                                                                                        :
Violation: WARRCOMPLAINVUSDCfortheED/NY/conspiracyto Surr/ArrestDate:1/28/2021                              YOB:1981
           com mitwire fraud

Proceeding-
          . InitialAppearance                                           CJA Appt:
BOnd/PTD Held:rj).
                 Yéj' .:No
                       '
                                          qecommended Bond'
                                                          .
                                                           $
Bond set at:ou  b/-
                  -h ' v) o .h ' %.
                                  %vhtl1                                co-signedby:
 C'
  'surrenderand/ordonotobtainpassports/traveldocs                            Language: -C-             (
   ,
       Reportto pTs as directed/or               x,saweek/monthby             Disposition:
       phone:          x'saweek/monthinperson                                  y:        f.,                       y
       Random urine testing by Pretrial                                                                     .
 177 Services                                                                 $2
                                                                               -1
                                                                                2)
                                                                                 .            ,
                                                                                              .
                                                                                              k-
                                                                                               ,-k (
                                                                                                   -,
                                                                                                    6
                                                                                                    4 !
                                                                                                      -                -.
                                                                                                                        :'-
       Treatm entasdeem ed necessary                                                           f
 r,Refrainfrom excessiveuseofalcohol                                           ï''N                             v') # .
                                                                                                                      -t-D
                                                                                         ..
 rCt Participatein mentalhealth assessment& treatment                                f    AK
                                                                                           i
                                                                                           l'j
                                                                                             A-
 C'' Maintainorseekfull-timeemployment/educatïon
 C No contactwithvictims/witnesses,exceptthroughcounsel
 C7 No firearms
 177 Nottoencumberproperty
 C' Maynotvisittransportationestablishments
 1
 7,: Home Confinement/ElectronicMonitoring and/or
       Cudew               pm to            am,paid by
 C; Allowances:Medicalneeds,courtappearances,attorneyvisits,
       religious,em ploym ent
 Cl Travelextendedto:                                                          Time from todayto                   excluded
 C Other:                                                                      from speedyTrialClock
NEXT COURTAPPEARANCE       Date:            Tim e:             Judge:                              Place:
ReportRE Counsel:
PTD/BondHearing:               epz5        N          1U                    $'
Prelim/ArraignorxR         1: ?.zG              &xâ      (0                D l                lX
statusconference RE:
DAR.!
    'bf.'
        q3-
          .kt                                                       Timeincourt: 'S .
                                                                                    4
                                                                                    1$o j
                                      s/chrisM.McAliley                                        MagistrateJudge

                                                                                                                              23
     Case 1:21-mj-02178-CMM
                 Case 1:21-mj-02178-CMM
                               Document 10Document
                                           Entered on
                                                   3 FLSD
                                                      Filed 02/03/21
                                                            Docket 02/24/2021
                                                                     Page 1 of 1Page 24 of 41
                                          CO U RT M IN UTES                                       Page13
                               M agistrate Judge Jonathan Goodm an
                        KingBuildingCourtroom 11-3                   Date:2/3/21           Time:10:00a.m.
Defendant:Pushpesh Kum arBaid               J#:21172-104 Case #:21-2178-M C
AUSA:StephahieHauser                       Attorney:FernandoTamayo (TEM P)
Violation: W ARR/CM P/E/D/NY/CONSP/COM M ITW IREFRAUD
Proceeding: PTD/REM OVAL                            CJA Appt:
Bond/PTD Held:C Yes C No       Recommended Bond:PTD
Bond Setat:                                                Co-signed by:
 C Surrenderand/ordonotobtainpassports/traveldocs                 Language: English

 C ReporttoPTSas directed/or       x'saweek/montbby               Disposition:
   phone:      x'saweek/monthinperson                             searin Reset.
 .
 s    Random urine testing by PretrialServices
      Treatm entasdeem ed necessary
 C    Refrainfrom excessive use ofalcohol
 C Participatein m entalhealth assessment& treatm ent
 C' Maintainorseekfujl-timeemployment/education
 C Nocontactwithvictims/witnesses
 r- No firearm s
 C    Notto encum berproperty
      M ay notvisittransportationestablishm ents
 C HomeConfinement/flectronicMonitoringand/or
      Curfew             pm to          am ,paid by
 1- Allowances:M edicalneeds,courtappearances,attorneyvisits,
      religious,em ploym ent
 f- Travelextendedto:                                                '
 1.
  -- Other:                                                        from SpeedyTrialClock
NEXT COURT APPEARANCE    oate:              Tim e:       Judge:                     Place:
ReportRE Counsel:
PTD Hearing:         2/9/2021at10:00am (M IA DUTY COURT)
Removal:                    2/9/2021at10:00am (M IA DUTY COURT)
Status Conference RE:
D.A.R. JG - 01-   02-03-2021/Zoom(12:27pm)                        Time inCourt:2mins.




                                                                                                      24
     Case 1:21-mj-02178-CMM
                 Case 1:21-mj-02178-CMM
                               Document 10Document
                                           Entered on
                                                   4 FLSD
                                                      Filed 02/09/21
                                                            Docket 02/24/2021
                                                                     Page 1 of 1Page 25 of 41
                                               CO U RT M IN UTES                                                           Page5
                            M agistrate Judge A licia M .O tazo-Reyes
              AtkinsBuildingcouahouse-10thFloor            Date:2/9/21      Time:10:00a,m.
Defendant:PushpeshKumarBai          J#:21172-104 Case#:21-mj-2178-M cAIiley
AusA:                   (                                   Attorney:FernandoTamayo(Temp)
Violation: W arrant/complt/ED/NY/conspiracyto Comm itW ire Fraud
Proceeding. Detention/RemovalHearing                 CJA Appt:
Bo d/PTD eld:C Yes No        '
                                 Recom mend d Bond:Tem p Ptd
                                     ..                 >

Bond setat:         .            -        -.                       co-signed by:
 Rr surrenderand/ordonotobtainpassports/traveldocs                          Language:English
 r Reportto PTSasdirected/or        x'saweek/month by                        'posit' q:
   phone:       x'saweek/monthinperson                -                               .                   C .t, &
 j- Random urinetestingbyPretrialServices                                     2 '.                            /f e
     Treatm entasdeem ed necessary
 f- Refrain from excessive use ofalcohol                               --             -.      .
                                                                                                      T        .

 C' Participate in mentalhealth assessment& treatment
 T Maintainorseekfull-timeemployment/education                         -                  )               .        '
 C Nocontactwithvictims/witnesses                                                         .a
     No firearm s
 r- Notto encum berproperty
 C   M aynotvisittransportation establishments
 C HomeConfinement/ElectronicMonitoringand/or
     Curfew             pm to              am ,paid by
 r Allow ances:M edicalneeds,courtappearances,attorney visits,
   religious,em ploym ent
 r Travelextendedto:                                                          '
 f- Other:                                                                   from Speedy TrialClock
NEXT COURT APPEARANCE   Date;                  Tim e:            Judge:                               Place:
Repo RE Counsel:
PTD Ond Hearin .                                                  '*                                                   '   f
                                                                                  .               ,
                                                                             t'                                                .

Prelim/Arraign rRemoval:
Status Conferen     .
D.A.R. U -          ..- '                                                   TimeinCourt:                       lm t -


                                                                                                                               25
     Case 1:21-mj-02178-CMM
                 Case 1:21-mj-02178-CMM
                               Document 10Document
                                           Entered on
                                                   5 FLSD
                                                      Filed 02/18/21
                                                            Docket 02/24/2021
                                                                     Page 1 of 1Page 26 of 41
                                         CO U RT M IN UTES                                                Page6
                                M agistrate Judge Lauren F.Louis
                  AtkinsBuildingCourthouse-11th Floor                   Date:2/18/21        Time:10:00a.m.
Defendant: Pushpesh Kum arBaid            J#:21172-104 Case #:21-2178-M J-M CALILEY
AUSA:DavidGopstein/Lindsey Friedman                Attorney:FernandoTamayo/DorothyKafka
Violation: W ARR/CM PLT/ED/NY-CONSPW IREFRAUD
Proceeding: Removal/Detention                     CJA Appt:
Bond/PTD Held:C Yes C No       Recom mended Bond:PTD
Bond Setat:                                                 Co-signed by:
 V surrenderand/ordonotobtainpassports/traveldocs                  Language'
                                                                           . English
 V Reportto PTSasdirected/or         x'saweek/monthby              Disposition'
                                                                              .
   phone:       x'saweek/monthin person                            oeyendantconsentedtoappearviavideo
n Random urinetestingbyPretrialServices
     Treatm entasdeem ed necessary                                  PretrialDetention hearing held based on risk
 1- Refrainfrom excessive use ofalcohol
                                                                    olllight;Govtproferred;Delensepro#ered
 V   Participate in mentalhealth assessment& treatment
Nr Maintainorseekfull-timeemployment/education                      oecourtsets4J00IIcsB&$2001 PsB
                                                                                                 .


 V No contactwithvictims/witnesses;GovttoprovideIistw/in24hrs.cosignedbygirl
                                                                           friendandnephew;theCourt
 V No firearm s                                                     inquired ofcosignors
 1- Notto encumberproperty
 1-- M ay notvisittransportation establishm ents                    oelendantwaivesremoval)Orderof
 V HomeConfinement/GpsM onitoringand/or                             removalexecuted
     curfew             pm to           am ,paid by Defendant       .                            j
                                                                     providedtouspo w/in72 lrsoftravel,and
 NV Allowances:Medicalneeds,courtappearances,attorneyvisits otherIeavetobepre-approvedbyPTS*
 Nv Travelextendedto:E/DofN.Y.(forcourtonly)w/notice*                Timefromtoda to                 excludedfrom
 NV other:Defendanttoresidew/girlfriendataddressonrecord             SpeedyTrialClock
NEXT COURT APPEARANCE   Date:             Tim e:          Judge:                        Place:
Report RE CounseI:
PTD/BondHearing:
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R. 11:10:58                                                    Tim e in Court: 40 m ins




                                                                                                              26
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              6 FLSD
                                                 Filed 02/18/21
                                                       Docket 02/24/2021
                                                                Page 1 of 1Page 27 of 41

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                      Case No: 21-2178-McAliley

United States of America
       Plaintiff,
     V.
                                                 Charging District's Case No. 21-MJ-110

Pushpesh Kumar Baid,
      Defendant.
---------------
                   WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS

          I understand that I have been charged in another district, the Eastern District of New York.
          I have been informed of the charges and of my rights to:
          (1)    retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)    an identity hearing to determine whether I am the person named in the charges;
          (3)    production of the warrant, a certified copy of the warrant, or a reliable electronic copy of
                 either;
          (4)    a preliminary hearing within 14 days of my first appearance if I am in custody and 21
                 days otherwise - unless I am indicted - to determine whether there is probable cause to
                 believe that an offense has been committed;
          (5)    a hearing on any motion by the government for detention;
          (6)    request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead
                 guilty.

          I agree to waive my rights to: (check those that apply)
           � An identity hearing and production of the warrant.
            D A preliminary hearing.
            D A detention hearing in the Southern District of Florida.
            D An identity hearing, production of the warrant, and any preliminary or detention hearing
                 to which I may be entitled to in this district. I request that those hearings be held in the
                 prosecuting district, at a time set by that court.
          I consent to the issuance of an order requiring my appearance in the prosecuting district where
the charges are pending against me.



Date: 2/18/21

                                                                 Lauren F. ouis
                                                                 United States Magistrate Judge


                                                                                                                27
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              7 FLSD
                                                 Filed 02/18/21
                                                       Docket 02/24/2021
                                                                Page 1 of 1Page 28 of 41


                                UNITED STATES DISTRICT COURT
                                SOUTHERN        DISTRICT      OF
                                FLORIDA
                                    Case No. 21-2178-McAliley
United States ofAmerica
               Plaintiff,

      V.


Pushpesh Kumar Baid,
            Defendant.

------------
                                       ORDER OF REMOVAL

       It appearing that in the Eastern District of New York, an Indictment was filed against the
above-named defendant on a charge of CONSPIRACY TO COMMIT WIRE FRAUD, and that the
defendant was arrested in the Southern District ofFlorida and was given a hearing before United States
Magistrate Judge Lauren F. Louis at Miami, Florida, which officially committed the defendant for
removal to the Eastern District of New York, it is ORDERED AND ADJUDGED that the defendant
be removed to the above-named district for trial on said charge.
       And it further appearing that the defendant waived further hearing in the said removal
proceedings and was held by the Magistrate Judge Lauren F. Louis for removal and posted bail in the
amount of$   '"sdl)'t..1. I(�c I{_ esb     which was approved by the United States Magistrate Judge
Lauren F. Louis, and it is further ORDERED that the defendant shall appear in the aforesaid district at
such times and places as may be ordered by that District Court, in accordance with the terms and
conditions ofaforesaid bond furnished by the defendant, and it is further ORDERED that the funds, plus
interest, which may have been deposited on behalf of this defendant with the Clerk of the Court under
Bail Reform Act be transferred to the district where removed.
       DONE AND ORDERED at Miami, Florida on 2/18/21.




                                                                                                          28
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              8 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 1 of 6Page 29 of 41



(Revi
    sed03/2020)

                                 UNITED STATES DISTRICT CO UR T
                                 SOUTHERN DISTRICT OF FLORIDA

                                                     APPEA M N CE BON D :

                                                               CA SE N O .:     2l-2l78.M cA lilev


UN ITED STA TES OF A M ERICA :
                  Plaintiff
V.                                                        U SM # : 21172-104
PU SHPESH KU M A R BAID
                  Defendant,


1,thetlndersigneddefqndantand1orwe,theundersignedsureties,jointlyandseverallyacknowledgethatweand'
ourpersonalrepresentàtives,jointlyandseverally,areboundtopaytheUnitedStatesofAmerica,thesum of
$ 200,000 (PSB)
                                 STAN D ARD C O NDITIO N S O F B ON D

Theconditionsofthisbond are thatthe defendant:
    l. Shallappearbefore this Court and atsuch otherplaces as the defendantm ay be required to appear,in
accordance with any and al1ordersand directions relating to the defendant's appearance in thiscase,inclucling
appearance forviolation ofa condition ofthe defendant's release asm ay be ordered ornotif-ied by this Cou14 or
any otherU nited States D istrictCoul'
                                     t to which the defendantm ay be held to answeror the cause transfen'ed.
The defendant is required to ascertain from the Clerk of Coul't or defense counselthe tim e and place of all
schedtlled proceedings on the case. ln no eventm ay a defendantassum e thathisorher case hasbeen dismissed
unlesstheCourthasenteredanorderofdismissal.Thedefendantistoabideby anyjudgmententeredinsuch
m atterby sun-endering to serve any sentence im posed and obeying any order or direction in connection w ith
stlchjudgment.Thisisacontinuingbond,includinganyproceedingonappealorreview,whichshallremain in
fullforce and effectuntilsuch tilne asthe Coul-tshallorderotherw ise.
    2. M ay nottraveloutside the Southern DistrictofFlorida unless otherwise approved by the Coul'  tpriorto
any stlch travel. The Southelm D istrict of Florida consists of the follow ing cotlnties: Broward,H ighlands,
Indian River,M artin,M iam i-Dade,M onroe,O keechobee,Palm B each and St.Lucie.

    3. M ay notchange his/herpresentaddress withoutpriornotification and approvalfrom the U .S.Probation
Ofticerorthe Court.
    4. M ustcooperate w ith law enforcem ent officers in the collection of a DNA sam ple if the collection is
required by 42 U .S.C.Section 14135a.
    5. M ustnotviolate any federal,state or locallaw w hile on release in this case.Should the defendantcom e
in contactw ith law enforcem enthe/she shallnotify the U .S.Probation O fficerwithin 72 hours.




                                                                                                                 29
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              8 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 2 of 6Page 30 of 41


                                                                 DEFENDANT: PushpesllKumarBaid
                                                                 CASE NUM BER:21-2178-M cAliley
                                                                 PAGE TW O


                                           SPECIAL CO ND ITION S O F BO ND
In addition to com pliance w ith the previously stated conditions of bond,the defendantm ustcom ply with the
specialconditions checked below :

 X a.Sun-enderallpassportsand traveldocum ents,ifany,to PretrialServicesand notobtain any traveldocum ents
     dtlring thependency ofthe case;
X b.ReporttoPretlialSel-vicesasfollows:(4 )asdirectedor                 timets)aweekinpersonand         timets)aweekby
           telephene;
    '
        .c.Stlblnit to stlbstance abuse testing and/or treatm ent,contribute to the cost of services rendered based on
           ability to pay,asdetel-m ined by the U .S.Probation O fficer;
w       k
         d.Refrain from        excessive O R     abstain from alcoholuse or any use ofanarcotic dlug orothercontrolled
              substance,asdefinedinsection 102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescliptionby
     aIicensed m edicalpractitioner;
 X e.Participate in a m entalhealth assessm entand/or treatm ent and contribute to the costs of selwices rendered
     based on ability to pay,as determ ined by theU .S.Probation Officer;
            flEmploymentrestrictionts):
   g.M aintain oractively seek full-tim e em ploym ent;
   h.M aintain orbegin an educationalprogram ;
 X i.Avoid a11contactwith victim s orw itnessesto the crim escharged,exceptthrough counsel. The AU SA shall
     provide defense counsel and pretrial selwices with the nam es of all victim s or wim esses.The prohibition
              againstcontactdoesnottake effectuntildefense counselreceivesthe list.The prohibition againstcontact
              applies only to those personson the list,butthe prosecutor m ay expand the listby sending written notice to
              defense counseland pretrialservices.;
 Xj.Avoidallcontactwithco-defendantsanddefendantsinrelatedcases.exceptthroughcounsel;
 X k.Refrain from possessing afirearm,destructivedevice orotherdangerousweaponsand shallsun-ender(if
     any),theirconcealedweaponspermittotheU.S.ProbationOffice;
            1.None ofthe signatories m ay sell,pledge,m ortgage,hypothecate,encum ber,etc.,any realproperty they own,
              tlntilthebond isdischarged,orothel -wisem odified by the Court;
            m .M ay notvisitcom m ercialtransportation establishlnent:airports,seapol-t/m arinas,comm ercialbusterm inals,
               train stations,etc.;
            n. Defendant shallconsent to the U.S.Probation Officer condtlcting periodic unannotlnced examinations of the
               defendant's com puterequiplnentathis/herplace ofemploym entoron the coluputerathis/herresidence which
              mayincluderetlievaland copyingofa1ldatafrom thecomputerts)and anyintemalorextemalperipheralsto
              ensure compliance with this condition and/orrem ovalof such equipm entforthe pulmose ofconducting a m ore
              thorough inspection; and consent at the direction of the U .S. Probation Officer to have installed on the
               defendaut's computertslaatthe defendant's expense,any hardware or software systems to monitor the
              defendant'scomputeruse;




                                                                                                                        30
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              8 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 3 of 6Page 31 of 41


                                                          DEFENDANT: Pushpesh KumarBaid
                                                          CASE N UM BER :2l-2l78-M cAliley
                                                          PA GE TH REE


X o.LO CA TION M O NITO RING PR OG RA M : The defendant shall be m onitored by the form of location
    lnonitoring and shallabide by al1teclm ology l'
                                                  equirem entsas noted below,asw ellas contributeto the costs of
     servicesrendered based on(# )abilitytopayasdeterminedbytheU.S.Probation Officer-or-( )paidby
    U .S.Probation'
                  ,
        Location m onitoring technology atthediscretion oftheofficer
          RadioFrequency(RF)monitoring(ElectronicMonitoring)
      K A ctive GPS M onitoring
        Voice Recognition
        Ctufew :Y ou are restlicted to yourre-sidence evely day fiom     to     ,orasdirected by the supervising
        offcer.
                                                       OR
      X H om e D etention:You arerestricted to yourresidence atalltim esexceptfor:
          (X)medical
          ( )substanceabuseormentalhealthtreatment
          (X )courtappearances
          (X )attonleyvisitsorcourtorderedobligations
          ( )religiousservices
          ( )employment
          ( )otheractivitiesaspre-approvedbythesupervisingofficer
   p.RESID EN TIAL RE-EN TRY CENTER :The defendant shall reside at a residential re-entry center or
      haltkay houseandabidebyalltherulesandregulationsoftheprogram.Thecosttobepaidby ( lpretrial
      Servicesor ( )based on the defendant'sability to pay.You are restricted to theresidentialre-entry
      center/halfw ay house atalltim esexceptfor:
      (   )employment
      (   )education
      (   )religiotlssel-vices
      (   )medical,stlbstanceabuse,ormentalhealthtreatment
      (   )attolmeyvisits
      (   )coul'tappearances
      (   )courtorderedobiigations
      (   )reportingtoPretrialSelwices
      (   )other               -
    q.Third-pal'ty Custody:                                           will sel'
                                                                              ve as a third party custodian and
      w illreportany violations ofthe release conditions to the U .S.Probation Officer. Failure to com ply w ith
      theserequirelnents,thethirdpartycustodian canbesubjecttotheprovisionsofl8U.S.C.j401,Contempt
      ofCoul'
            t.
    r.Thedefendantshallsubmithisperson,property,residence,vehicle,papers,computers,(asdefined in 18
      U.S.C.1030(e)(1)),otherelectroniccommunication ordatastoragedevicesormedia,oroffice,toasearch
      conducted by a United States Probation Officer. The defendantm ustw arn any other occtlpants that the
      premisesmay be subjectto searches pursuantto thiscondition. Any search mustbe conducted ata
      reasonable tim eand in a reasonable m anner.


                                                                                                               31
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              8 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 4 of 6Page 32 of 41


                                                          DEFEN DA NT: PushpeshKumarBaid
                                                          CASE NUM BER: 2l-2l78-M cA1i1ey
                                                          PAGE FO UR


   s. M andatory Adam W alsh Conditions: D efendant shall abide by specified restrictions on personal
   associations,place ofabode,ortravel,to avoid allcontactwith an alleged victim ofthe crime and with a
   potential witness w ho m ay testify concerning the offense; report on a regular basis to a designated 1aw
   enforcementagency,pretrialservicesagencyorotheragency;complywithaspecifiedcurfew (withelectronic
   monitoring)andrefrainfrom possessingatsrearm,destructivedeviceorotherdangerousweapons.
   t.A dditionalSex Offense ConditionsForD efendants Cham ed orConvicted ofa SexualOffense'
                                                                    -                     .
            ( ) Defendantmay nothave contactwith victimts),orany child underthe age of 18,unless
            approved
                 by theCourtorallow ed by the U .S.Probation Officer.
                )Thedefendantshallnotpossessoruseanydataenclyptiontechniqueorprogram andshall
                   provide passwords and adlninistrative rightsto the U .S.Probation O fficer.
                )Defendantshallparticipateinspecializedsexoffenderevaluationandtreatment,ifnecessary,
                   and to contributeto thecostsofservicesrenderedbased on ability topay,asdeterminedby
                   the U .S.Probation Office.
                )Defendantshallnotpossess,procure,purchaseorotherwiseobtainanyintelmetcapabledevice
                   and/orcomputer.Additionally,thedefendantisprohibitedfrom using anotherindividual's
                   com puterordevice thathas intenletcapability.
                )Defendantisprohibitedfrom establishingormaintaininganyemailaccountorsocialmedia
                   account.Additionally, the defendant is prohibited from using another individual's email
            account
                   or social lnedia account.M ustprovide m onthly or upon reqtlest,personal phone and credit
            card
                 billings to Pretrial Services to confinu there are no services w ith any internet sel-vices
            provider.
            ( )Defendantisnotpermittedtoenterplaceswherechildrencongregateincluding,butnotlimited
                   to any play areas,playgrotlnds,libraries,children-thelued restaurants,daycares,schools,
                   amuselnentparks,canlivals/fairs,unless approved by the U .S.Probation Officer.
                )Thedefendantshallnotbeinvolvedinanychildren'soryouthorganizatiolls.
                ) Defcndantisprohibitedfrom viewing,owning,orpossessinganyobscene,polmographic,or
                   sextlally stilnulating visualorauditoly lnaterial,incltlding telephone,electronic m edia,
                   ColR-
                       lptlterIlrogl-
                                    llllls:O1'COIA-
                                                  IPtltCFSCI-ViCCS.
                )Thedefendantshallpal-ticipateinamaintelzancepolygraphexaminationtoperiodically
                   investigate the defendant'scolnpliance.The polygraph exam ination shallspecifically address
                   only defendant'scom pliance ornon-com pliance with thespecialconditions ofrelease and shall
                   notinquire into the facts ofthe pcnding cdm inalcase againstdefendant.The defendantwill
                   contributetotlzecostsofservicesrendered(co-payment)basedonabilitytopayoravailability
                  ofthird party paym ent.
 X u. M ay travelto and from :E/w/Dnoof
                                     ticNY
                                        e*u(lb(cot
                                             tm  lrtQnl
                                                îz     yl ,and m ustnotify PretlialServices of travelplans before
                                                    '--g.
   leaving and tlpon return.
 X v.Com ply w ith thefollow ing additionalconditionsofbond:
     Defendantto reside w ith airlfriend ataddress on record




                                                                                                               32
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              8 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 5 of 6Page 33 of 41


                                                        DEFENDANT:PtlshpeshKumarBaid
                                                        CASE N UM BER : 2l-2178-M cAli1ey
                                                        PAG E FIVE
PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

      V iolation ofany ofthe foregoing conditionsofrelease m ay resultin the ilnm ediate issuance ofa w arrant
forthe'defendant'sarrest,a revocation ofrelease,and orderofdetention,asprovided in l8 U.S.C.j3148,
forfeittlreofany bailposted,and aprosecutionforcontemptasprovided in 18U.S.C.j401,whichcouldresult
in a possible tenu ofim prisonm entora fine.

        The com m ission of any offense while on pretrial release m ay result in an additional sentence upon
conviction forsuch offense to a tenn ofimprisonlnentofnotm ore than ten years,ifthe offense is a felony;ora
tenn of im prisonm ent of not m ore than one year,if the offense is a m isdem eallor.This sentence shall be
consecutive to any other sentence and m ust be ilnposed in addition to the sentence received for the offense
itself.

       Title 18U.S.C.51503makesitafelony criminaloffensepunishableby imprisonluentanda5250,000
fineto intimidateorattemptto intimidateawitness,jurororofficerofthecourt;18 U.S.C.j1510 makesita
felony criminaloffensepunishableby ilnprisonmentand a$250,000 fineto obstructacrilninalinvestigation;18
U.S.C.j1512 makesitafelonycriminaloffensepunishableby imprisonmentand a $250,000 fine to tamper
with awitness,victim orinfonuant;and 18 U.S.C.j1513 makesita felony criminaloffensepunishableby
imprisonm entand a$250,000 finetoretaliateagainstawitmess,victim orinfolnnant,orthreatento do so.

       ltisacriminaloffensetlnder18U.S.C.j3146,ifafterhavingbeenreleased,thedefendantknowingly
fails to appearas required by the conditions ofrelease,orto surrenderfor the selwice ofsentence pursuantto a
courtorder.lfthe defendantwas released in connection with a charge of,orwhile aw aiting sentence,surrender
forthe service ofa sentence,orappealorcertiorariaAerconviction for:

    (1)an offenseptlnishableby death,life ilnprisonment,orimpl-isonmentforatenu offifteen yearsormore
        thedefendantshallbefinednotmorethan$250,000 orimprisoned fornotmorethan ten years,orboth;
    (2)anoffensepunishableby imprisonlnentforatenn offiveyearsormore,butlessthanfifteenyears,the
        defendantshallbefined notmorethan $250,000 orimprisonedfornotmorethan fiveyears,orboth;
    (3)any otherfelony,thedefendantshallbefinednotmore than $250,000 orimprisonednotmorethan two
        years,orboth;
    (4)amisdemeanor,thedefendantshallbefinednotmorethan$100,000orimprisonednotmorethan one
        year,orboth.

       A term of im prisonm entim posed for failurc to appearor surrendershallbe consecutive to the sentence
of imprisomnentfor any other offense.In addition,a failure to appear m ay resultin the forfeiture of any bail
posted,which m eans thatthe defendant willbe obligated to pay the full am ountof the bond,which m ay be
enforced by al1applicable law softhe United States.




                                                                                                                 33
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              8 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 6 of 6Page 34 of 41


                                                                        DEFENDANT: PusllpeshKum arBaid
                                                                        CASE NUM BER: 21-2l78-M cAliley
                                                                        PAGE SIX

                           PENA LTIES AND SAN CTIONS APPLICABLE TO SURETIES
Violationbythedefbndantofanyofthe foregoingconditionsofreleasewillresultinan im mediatcobligationby thestlretyorsureties
topaythefullamotmtofthebond.Forfeitureofthebond foranybreachofoneormoreconditionsmaybedeclaredbyajudicial
officerofany United StatesDistrictCourthaving cognizance ofthe aboveentitled matteratthetim eofstlch breach,and ifthe bond is
forfeitedandtheforfeittlreisnotsetasideorrcmitted,judgmentmaybeentereduponmotioninsuchUnited StatesDistrictCourt
againsteachsuretyjointlyandseverallyfortheamotlntofthebond,togetherwithinterestandcosts,andexecutionmaybeissuedand
paymentsecured asprovided by the FederalRtllesofCriminalProcedure and otherlawsofthe'
                                                                                    U nited States.
                                                         SIGNATURES
I have carefully read and 1 tmderstand this entire appearance bond consisting of seven pages,or it has been read to me, and,if
necessary,translated into my nativelanguagc,and 1know thatIam obligatedby law to comply with allofthe ten'    risofthisbond.1
prom iseto obeyallconditionsofthisbond,to appearincourtasrequired.and to surrenderforserviceofany sentenceimposed.lam
awareofthepenaltiesand sanctionsoutlined in thisbond forviolationsofthe termsofthe bond.
lfIam an agentacting fororon behalfofa corporate surety,l furtherrepresentthatI am a duly authorized agent for the corporate
surety andhavefu11powertoexecutethisbondin thcamountstated.
                                                               DEFENDANT
              '?                     Febnmry             ,20 21 at Miami               ,Irlorid=                              î'X&'-ko
                                                                                                                     ,o.x b O-.     - - oî-x
               ..-
s
Si
 ignedt
      his                dayof'                                 DEFENDANT:(Signatur               l                  T        2*-2<<vesvxYr
                                                                                                                             $-           'x'j
 gned and acknow         ged bet eme;x
SVITMNE
      i
        SS:                                      -                              Miami
                                                                                 city
                                                                                                          )
                                                                                                          w
                                                                                                                         Flos
                                                                                                                            rida
                                                                                                                             tatc
      ami                          Florida                                                  et,
                                                                                              '
                                                                                              -
                                                                                              matbu /-.           k-oo      k          M    o
      City                           Statc
                                                                                                                           co zqkav';o
                                                         CORPO RATE SURETY
Signed this              dayof                           ,20     at                    ,Florida
SURETY:                                                          AGENT:(Signature)
                                                                 PRINT NAM E:
        Cily                             State

                                                INDIVID UAL SURETIES
signedthisir
           l-dayof Febnlaly         ,202lat Miami Floricla Signedthis'L.K clayol- Febnml'y                    202lat M iami ,Florida
                                                                                                              ,

SURETY:(Signature)                ,$,
                                    (y- /. j.

                                                                                                                                                     !
                                                                   SURETY:(Signature) -
PRINT NAM E: Silvia Ycaza                                             PRINT NAM E: Aryan Baid
RELATIONSH IP TO DEFENDANT: Girlfriend                                RELATIONSHIP TO DEFENDM T: Nephew
         (
         M ial
             -
             ni                              Florida                       M iami                                          Florida
               City                              State                      City                                            State

Signedflis       dayof              .20      at           ,Flolida Signeddlis       dayof                     ,20    at              ,Flolida
SURETY:(Signature)                                                 SURETY:(Signature)
PRINT NAM E:                                                       PRINT NA M E:                                                .


RELATIONSHIP TO DEFENDANT:                                         RELATIONSHIP TO DEFENDANT:

               City                              State                      (lity                                           State


oate, a!J2JzI                                      APPROVALBYTHECOURT                                 *
                                                                      LA UREN FLEISCH ER LO U IS
                                                                      UNITED STATES M A GISTR ATE JUD GE


                                                                                                                                                34
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              9 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 1 of 7Page 35 of 41

                                                                                                                       I

(Revi
    sed03/2020)

                                      UNITED STATE S D ISTR ICT CO URT
                                      SO UTH ER N DISTRICT O F FL O RID A

                                                       A PPEA R AN CE BON D : F soo-ooo tZ6

                                                                CA SE N O .:     21-2l78-M cA 1i1ey


UNITED STATES OF AM ERICA:
                      Plaintiff,
$/.                                                        U SM # : 21172-104
PUSHPESH KUM AR BAID
               Defendàn
                      't)


1,theundersigneddefendantandIorwe,theundersignedsureties,jointlyandseverally acknowledgethatweand
ourpersonall'
            epresentatives,joirftlyandseverally,areboundtopaytheUnitedStatesofAmerica,thesum of
$ 300,000 (CSB)                   .
                                      STAND AR D CO N DITION S OF BO ND
                              =r
                             ..         ,2
The conditions ofthisbond ,are thatthe dçfendant:
    l. Shallappear before this Courtand atsuch other places as the defendantm ay be required to appear,in
accordance with any and a11orders and directions relating to the defendant's appearance in this case,inclucling
appearance forviolation Ofacondition Ofthedefendant'srelease asmay be Ordered ornotified by thisCoul'
                                                                                                    tor
any other United States DistrictCourtto which the defendantm ay be held to answer or the cause transfen-ed.
The defendant is required to ascertain from the Clerk of Court or defense cotm selthe tim e and place of a11
scheduled proceedings on the case. In no eventm ay a defendantassum e thathis orher case hasbeen dismissed
tlnlesstheCourthasenteredan orderofdismissal.Thedefendantisto abidebyanyjtldgmententered in such
m atterby surrendeling to serve any sentence ilnposed and obeying any order or direction in connection with
suchjudgment.Thisisacontinuingbond,includinganyproceedingonappealorreview,which shallremain in
fullforceand effectuntilsuch tim eas the Courtshallorderotherwise.
    2. M ay nottraveloutside the Southern D istrictofFlorida unless otherw ise approved by the Cotll'
                                                                                                    tprior to
any such travel. The Southelm D istrict of Florida consists of the follow ing counties: Broward,H ighlands,
lndian River,M al4in,M iam i-Dade,M onroe,O keechobee,Palm Beach and St.Lucie.
   3. M ay notchange his/herpresentaddress withoutpriornotification and approvalfrom the U .S.Probation
Officerorthe Court.
   4. M ustcooperate w ith law enforcem ent officers in the collection of a DN A sam ple if the collection is
required by 42 U .S.C.Section 14135a.
      5. M ustnotviolate any federal,stateorlocallaw whileon releaseinthiscase.Should thedefendantcome
in contactwith law enforcem enthe/she shallnotify the U .S.Probation Officerw ithin 72 hours.




                                                                                                                  35
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              9 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 2 of 7Page 36 of 41


                                                           DEFENDANT: PtlshpeshKumarBaid
                                                           CA SE NUM BER:2l-2178-M cAli1ey
                                                           PAGE TW O


                                      SPECM L C ON DITIO NS O F BO ND
ln addition to com pliance with the previotlsly stated conditions ofbond,the defendant m ust com ply with the
specialconditionschecked below :

 X a.Stln'
         endera11passpol'ts and traveldocum ents,ifany,to PretrialServices and notobtain any traveldocum ents
     during the pendency ofthe case;
 X b.Repol'
          ttoPretrialSelwicesasfollows:($ )asdirectedor timets)aweek inpersonand                 timets)aweekby
        telephone;
  '
  .
      c.Stlbm it to substance abuse testing and/or treatlnent,contribtlte to the cost of services rendered based on
        ability topay,asdetenminedby theU.S.Probation Officer;
  .
      d.Refrain from     excessive OR    abstain ffom alcoholuse or any use ofa narcotic drug orothercontrolled
        substance,asdefinedinsection l02oftheControlledSubstancesAct(21U.S.C.9802),withoutaprescliptionby
     alicensed m edicalpractitioner'
                                   ,
 X e.Pal-ticipate in a m entalhealth assessm entand/or treatm entand contribute to the costs ofservices rendered
     based on ability to pay,asdeterm ined by the U .S.Probation Officer;
      f.Elnploylmentrestrictiontsl:
   g.M aintain oractively seek full-tim e em ploym ent;
   h.M aintain orbegin an educationalprogram ;
 X i.A void allcontactw ith victim s orw itlnesses to the crim escharged,exceptthrough counsel. TheA U SA shall
     provide defcnse counsel and pretrial services with the nam es of all victilns or w itnesses.The prohibition
     against contact does not take effect untildefense counselreceives the list.The prohibition against contact
     applies only to those personson the list,butthe prosecutorm ay expand the listby sending written notice to
     defense counseland pretrialservices.;
 Xj.Avoidallcontactwith co-defendantsanddefendantsinrelatedcases,exceptthroughcotlnsel;
 X k.Refrain from possessing afirearm,destmctivedevice orotherdangerousweaponsand shallsun-ender(if
     any).theirconcealedweaponspermittotheU.S.ProbationOftice;
      1.N one efthe signatories m ay sell,piedge,luortgage,hypothecate,encum ber,etc.,any realproperty they own,
        untilthebond isdischarged,orothelw isem odified by the Court;
      m .M ay notvisitcom m ercialtransportation establishm ent:airports,seaport/m arinas,colum ercialbustenninals,
         train stations,etc.;
      n. Defendant shall consentto the U .S.Probation Officer condtlcting peziodic unannounced examinations of the
         defendant'scomputerequipmentathis/herplaceofemploymentoron thecomputerathis/herresidencewhich
        may include retlievaland copying ofalldata from thecomputerts)and any intem alorexternalperipheralsto
        ensure compliance with thiscondition and/orrem ovalofsuch equipm entfor thepulmose ofcondtlcting a more
        thorough inspection; and consent at the direction of the U .S.Probation Officer to have installed on the
        defendant's computerts),atthe defendant's expense,any hardware or software systems to monitor the
         defendant'scom puteruse;




                                                                                                                 36
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              9 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 3 of 7Page 37 of 41


                                                         DEFENDANT: PushpeslzKumarBaid
                                                         CASE NUM BER:21-2178-M cA1iley
                                                         PAGE THREE


X o.LO CATIO N M ON ITO RIN G PRO G RAM : The dcfendant shall be m onitored by the form of location
    lnonitoring and shallabide by alltechnology l-equirements asnoted below ,asw ellascontribute to the costs of
    servicesrenderedbased on(i )abilitytopayasdeterminedbytheU.S.ProbationOfficer-or- ( )paidby
    U ,S.Probation;
        Location m onitoring technology atthe discretion ofthe officer
       RadioFrequency(RF)monitoring(ElectronicMonitoring)
     L ActiveGPSMonitoring
         Voice Recognition
         Culfew :You are restricted to yourresidence every day from      to      ,orasdirected by the supervising
         ofscer.
                                                       OR
      X Hom e Detention:You are restlicted to yourresidence atal1tim esexceptfor:
         (X)medical
         ( )substanceabuseormentalhealthtreatlnent
         (x )courtappearances
         (X)attonleyvisitsorcourtorderedobligations
         ( )religiousservices
         ( )employment
         ( )otheractivitiesaspre-approvedbythestlpervisingofficer
   p.R ESIDENTIAI,RE-ENTRY CEN TER : The defendant shall reside at a residentialre-entry center or
     halfwayhouseandabidebyal1therulesandregulationsoftheprogram.Thecosttobepaidby ( lpretrial
     Servicesor ( )based on the defendant'sabilit
                                                'y to pay.You are restricted to theresidentialre-entry
     center/halfw ay house ata1ltim esexceptfor:
     (   )Cmployment
     (   )education
     (   )religiousselNices
     (   )medical,substanceabuse,ormentalhealthtreatment
     (   )attomeyvisits
     (   )courtappearallces
     (   )courtorderedobligations
     (   )reportingtoPretrialSelwices
     (   )Other
    q.Third-party Custody:                                              w ill serve as a third party custodian and
      w illrepol-tany violations of the release conditions to the U .S.Probation Officer. Failure to com ply with
      theserequil-ements,thethirdpal'
                                    tycustodiancanbesubjecttotheprovisionsof18U.S.C.j401,Contempt
      OfCoul'
            t.
    r.The defendantshallsubmithisperson,property,residence,vehicle,papers,computers,(asdefined in 18
      U.S.C.1030(e)(1)),otherelectroniccolnmunicationordatastoragedevicesorlnedia,oroffice,toasearch
      conducted by a United States Probation Officer. The defendantm ustw arn any other occupants thatthe
      prelnisesmay be subjectto searches purstlantto this condition. Any search mustbe conducted ata
      reasonable tim e and in a reasonablem anner.


                                                                                                                37
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              9 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 4 of 7Page 38 of 41


                                                            DEFENDANT: Pushpesh KumarBaid
                                                            CASE NUM BER:2l-2178-M cA1iley
                                                            PAGE FO UR

      M andatory A dam W alsh Conditions: D efendant shall abide by specified restrictions on personal
   associations,place of abode,or travel,to avoid al1contact w ith an alleged victim of the crim e and w ith a
   potential w itness who m ay testify concelming the offense'
                                                             ,report on a regular basis to a designated law
   enforcelnentagency,pretrialservicesagencyorotheragency;complywithaspecifiedcurfew (withelectronic
   monitoring)andrefrainfrom possessingafirearm,destlmctivedeviceorotherdangerotlsweapons.
   t.AdditionalSex OffenseConditionsForDefendantsCharged orConvicted ofa Sexual0ffense:         -



            ( ) Defendantmay nothave contactwith victimts),orany child underthe age of 18,tlnless
            approved
                 by theCourtorallowed by the U .S.Probation Officer.
               )Thedefendantshallnotpossessoruseanydataenclyptionteclmiqueorprogram andshall
                   providepassw ords and adm inistl-ative rightsto the U .S.Probation Officer.
               ) Defendantshallparticipateinspecializedsexoffenderevaluationandtreatment,ifnecessary,
                   and to contribute to the costsofservicesrendered based on ability to pay,asdetennined by
                   the U.S.Probation Office.
               )Defendantshallnotpossess,procure,purchaseorothenviseobtainanyintel-
                                                                                  netcapabledevice
                   and/orcom puter.A dditionally,the defendantisprohibited from using anotherindividual's
                   com puteror devicethathas intenletcapability.
               )Defendantisprohibitedfrom establishinqormaintaininganyemailaccountorsocialmedia
                   accotlnt.Additionally, the defendant ls prohibited from using another individual's em ail
            account
                   or social media account.M ust provide m onthly or upon request,personalphone and credit
            card
                 billings to Pretrial SelNices to confil-m there are no services with any intenlet selwices
            provider.
            ( )Defendantisnotpermittedtoenterplaceswherechildrencongregateincluding,butnotlimited
                   to any play areas,playgrounds,Iibraries,children-them ed restaurants,daycares,schools,
                   am useluentparks,calmivals/fairs,unlessapproved by the U .S.Probation Officer.
                )Thedefendantshallnotbeinvolved inany children'soryouth organizations.
                )Defendantisprohibitedfrom viewing,owning,orpossessinganyobscene,polmographic,or
                   sexually stilnulating visualorauditol'    y m aterial,incltlding telephone,electronic m edia,
                   Com ptltel-Progl-l
                                    m'ls:01-COI31PtltC1-SCI-ViCCS.
                )Thedefendantshallparticipateinamaintenancepolygraphexaminationtopel-iodically
                   ilw estigate the defendant'scolnpliance.The polygraph exam ination shallspecifically address
                   only defendant's com plianceornon-com pliancew ith the specialconditions ofrelease and shall
                   notinquire into the factsofthepending clim inalcase againstdefendant.The defendantwill
                   contributetothecostsofservicesrendered(co-payment)basedonabilitytopayoravailability
                   ofthird pal'
                              ty paym ent.
 X u May travelto and from:E
    .                       &nootf
                           w/    icNYt1bz
                                   e*ol taco
                                           &u
                                            zr
                                             tkn-l
                                                 y),andmustnotjs preujalServjcesoftravelplansbefore
                                                 A
   leaving and upon rettll-n.
 X v.Comply with the follow ing additionalconditionsofbond:
     Defendantto residew ith xirlfriend ataddresson record




                                                                                                                   38
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              9 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 5 of 7Page 39 of 41



                                                          DEFEN DAN T: Puslzpesh Kum arBaid
                                                          CASE NUM BER: 21-2l78-M cA1i1ey
                                                          PAGE FIVE
PEN ALTIES A ND SANCTIO NS A PPLICA BLE TO D EFEND AN T


       Violation ofany ofthe foregoing conditions ofrelease m ay resultin the im m ediate issuance ofa w arrant
forthedefendant's arrest,a revocation ofrelease,and orderofdetention,asprovided in l8U.S.C.93148,
forfeitureofanybailposted,andaprosecutionforcontemptasprovidedin 18U.S.C.â401,which couldresult
in apossible ten'n ofilnprisonm entora fine.

        The com m ission of any offense while on pretrialrelease m ay result in an additional sentence upon
conviction forstlch offense to a telnu ofim prisonluentofnotm ore than ten years,ifthe offense is a felony;ora
telqn of iluprisonm ent of not m ore than one year,if the offense is a m isdem eanol-.This sentence shall be
consecutive to any other sentence and 1n1.  1st be im posed in addition to the sentence received for the offense
itself.

       Title l8U.S.C.j1503makesitafelonycriluinaloffensepunishableby imprisonmentanda$250,000
fineto intiluidateorattemptto intimidateawitness,jurororofficerofthecoul4,
                                                                         '18U.S.C.j15l0 makesita
felony criminaloffensepunishableby imprisomuentand a$250,000fineto obstructacriminalinvestigation;18
U.S.C.j15l2 maltesita felony criminaloffenseptlnishableby imprisomnentand a $250,000 fine totamper
with a witness,victim or informant;and l8 U.S.C.j15l3 m akesita felony criminaloffense punishable by
iluprisonmentanda$250,000finetoretaliateagainstawitness.victim orinfonnant,orthreatentodo so.

       ltisacriminaloffensetlnder18U.S.C.53146,ifafterhavingbeenreleased,thedefendantknowingly
fails to appear asrequired by the conditions ofrelease,orto surrenderforthe selwice ofsentence pursuantto a
coul'torder.lfthe defendantw asreleased in connection w ith a charge of,or while awaiting sentence,sun-ender
forthe service ofa sentence,orappealorcertiorariafterconviction for:

    (1)anoffensepunishablebydeath,lifeinprisonment,orimprisonmentforaten'noffifteenyearsormore
        thedefendantshallbefinednotmorethan $250,000orilnprisoned fornotmorethantenyears,orboth;
    (2)anoffensepunishablebyilnprisonmentforatenu offiveyearsormore,butlessthanfifteen years,the
        defendantshallbefinednotmorethan $250,000 orimprisonedfornotmorethan fiveyears,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan$250,000orimprisonednotmorethantwo
        years,orboth;
    (4)a l
         uisdemeanor,thedefendantshallbe fined notmore than $100,000 orimprisoned notmorethan one
        year,orboth.

        A term ofim pl-isonm entim posed forfailure to appearor surrender shallbe consecutive to the sentence
of im prisonm entfor any other offense.ln addition,a failure to appear m ay result in the forfeiture ofany bail
posted,w hich m eans that the defendantw illbe obligated to pay the fullam ountof the bond,which m ay be
enforced by allapplicablé law softheU nited States.




                                                                                                                   39
Case 1:21-mj-02178-CMM
            Case 1:21-mj-02178-CMM
                          Document 10Document
                                      Entered on
                                              9 FLSD
                                                 Filed 02/23/21
                                                       Docket 02/24/2021
                                                                Page 6 of 7Page 40 of 41


                                                                        DEFENDANT:PushpeshKum arBaid
                                                                        CASE N UM BER : 2l-2178-M cAli1ey
                                                                        PAG E SIX
                            PENALTIES AND SANCTIONSA PPLICABLE TO SURETIES
Violationby thedef-
                  endantofanyofthcforcgoingconditionsofreleasewillres'
                                                                     ultinan imm ediateobligationbythesurety orsuretics
topaythefullamountofthebond.Forfeitureofthebond foranybreach ofoneormoreconditionsmaybedeclaredbyajudicial
officerofany United StatesDistrictCoullhaving cognizancc oftheabove entitled matteratthe time ofstlch breach,and ifthebond is
fbrfeitedand thcforfeitureisnotsctasidcorrcmitted,judgmentmaybeentcrcdupon motion insuch UnitedStatesDistrictCourt
againstcachsuretyjointlyandseverallyfortheamountofthebond,togetherwithinterestandcosts,andexecutionmaybeissuedand
paymentsectlred asprovided by tlle FederalRulesofCrim inalProcedure and other lawsofthe United States.
                                                              SIG#ATURES
lhave carefully read and 1tmderstand this entire appearance bond consisting ofseven pages,orithasbeen read to m e,and,if
ncccssary,translated into my native languagc,and lknow thatIam obligated by law to com ply with allofthe term s ofthisbond.I
prom iseto obeyallconditionsofthisbond,to appearincourtasrequired,andto surrcnderforselwiceofanysentenceimposed.lanR
awareofthepenaltiesandsanctionsotltlined in thisbond forviolationsoftheterm softhebond.
lfIam an agentacting for or on behalfofa corporate surety,1 furtherrepresentthatIam a duly authorized agentfor thc corporate
surety and have fullpowerto executethisbond in the amountstated.

                                                              DEFENDANT                                                            kf' & f:
Signed this             - day of    Febl
                                       -ual'
                                           y              ,20 21 at M iami              ,Florida                  o z'v vm t-v
                                                                                                                     ..                      .
Si
 gnedandacknowl
              edgedbcforcl
                         jl         .                           DEFENDANT:(Signature)          P-                  h
                                                                                                                   pupsv.oeIY'Xï '/
 vlTxEss: ('y
            /Alc..
                 (zvxv                                                           M(z
                                                                                   ii
                                                                                    a
                                                                                    t
                                                                                    m
                                                                                    yi                 :            Florid
                                                                                                                         ata
s,                 -
                                                                                                      u/
                                                                                                       ..              St  e
   M iam i                         Florida                                                    v.-                   x- p-
       Ci                                                                                     tm crwco oyo              a.....x         qo
         ty                          Statc                                             'fv v.cscxûc. ZN S-K D
                                                          CO RPORATE SURETY                         V=O .
signedthis 1bt% dayof Febnlary    .21   M iami           ,ylorida
SURETY:ROCHE SURETY Ar CASUALTY CO.,INC AGENT:(Signature)                                                    u
        M iam i                         Florida                   PRINT NAM E:               Bel'
                                                                                                tVelunza
         City                             Statc

                                                          INDIVIDUAL SURETIES
Signed this       dayof             ,20      at             ,Floril Signed this dayof                       ,20    at             .Florida
SURETY:(Signature)                                                  SURETY:(Signature)                                              -'' '
PRINT NAM E:                                                        PRINT NAM E:
RELATIONSHIPTO DEFENDANT:                                           RELATIONSHIPTO DEFENDAN I':

                (zity                             Statc                      (zity                                      Statc

Si
 gnedthis         dayof            ,20       at             ,Flolida Signedthi
                                                                             s       dayof                  ,20    at             ,Florida
SURETY:(Signature)                                                  SURETY:(Signature)
PRINT NA51E:                                                        PRINT NAM E:
RELATIONSHIP TO DEFENDANT:                                          RELATIONSHTP TO DEFENDANTJ

                City                              State                      City                                       State
                                                    APPR O VAL BY TH E CO UR
                                                                                                      *

oate:                         a
                                                                     LA U EN FLEISCH ER LO UIS
                                                                     UNITED STATES M A GISTM TE JUD GE


                                                                                                                                             40
                                                                                                                                                                                     :
                                                                                                                                               -       -        ..                         J
                                                                                                                                                                                           .


a         iCase. 1:21-mj-02178-CMM
                     llocCase
                          lqiSUR1:21-mj-02178-CMM
                                 ETYANDCA   Document
                                                SUALT
                                                    -
                                                         10
                                                      YC-O .,Document
                                                             lNEntered
                                                               c.      on
                                                                       9 FLSD
                                                                          Filed 02/23/21
                                                                                DocketFE02/24/2021
                                                                                          Page 7PO#ER
                                                                                         OERAL'  of 7Page0F;
                                                                                                          41 of 41
                                                                                                                 ORXEL                                                                     7
                     4107N.HimesAventie . 2ndFlocr . Tcmpd,FL33607         .     z y           :        z     . .
                   f-N
                     .1-1'1 (813)623.-5042 . (800)739-3899 . Fcx(s13)67.
                                                                       3-5939
              RAuze*,yA;
                       .&&                                                                             .                                                                            <5
              .
           s-nz,   vc. cpI
                         hc.                                                                            -                                                                           jr
                                                                                                                                                                                     j
                                 -
                                     THISPOWERVOIDIFN0TUSEDBY: 6yJga/g1                               '
                                                                                                      jcwEqjjc. .-j
                                                                                                                  rstjj
                                                                                                                      -!-(!;
                                                                                                                           ,l
                                                                                                                            -jl<
                                                                                                                               Dli
                                                                                                                               k
                                                                                               .fL                       --
             KNOW V LMENBYTHESEPRESENTSTHATROCHESURETYANDCASUALTYC0.,INC.,acomorationtul
                                                                                       yorgani
                                                                                             zedandexistingunderthelawsoftheStateofFlori
                                                                                                                                       da,
             andbytheauthori
                           tyoftheResoluti
                                         onadoptedbytheBoardgfDi
                                                               rectorsatameeti
                                                                             ngdul
                                                                                 ycall
                                                                                     etandheldonNovember25,1996,forsqi
                                                                                                                     dResututi
                                                                                                                             onhasnotbeenamentedor
             resdnded,doesconsti
                               tuteandappointandbythesepresentsdoesmakerconsti
                                                                             tuteandappoi
                                                                                        nt
                         y t7F eAIL Bo/
                                    ' tu                        ût-c                       by           e emq- Vs uuM u
             i
             tstrueandI
                      awfulAttorney-in-FactorAgentfori
                                                     tandi
                                                         nitsname,pl
                                                                   aceandsteadtoexecute,sealantdel
                                                                                                 i
                                                                                                 verforand.onitsbehal
                                                                                                                    tandasitsact'
                                                                                                                                inddeedassurety,rabai
                                                                                                                                                    lbond
            only..AuthorityofsuchAttomey-in-FactisIimitettoappearancebondsandcannotbeconstruedtogûaranteedefqndentsfutureIawfulconduct,adherencetotravellimltation,tines,
          ! restitt
                  ition,iaymentsôrienalti
                                        es,oranyothercondi   tionimiosetbyacoudnotspeçi
                                                                                      licalyrelatedtocourlaipoar
                                                                                                               grice.
          j T
            'hi
              s.FowerotAtt
                         omeyj stnrusewithBai
                                            lBondsonl y. NotvalidifusedinconnectionwilhFetarâlImmigrationB-onds,Thi!7Pàwervoitifalteredorerased,voldifusedwlthotherpcwersofthls
          l companyoranyothersuretycompanypower,voidi
                                                    fusettofurni shbaili
                                                                       nexceo ofthestatedfageamountofthisFoweqandcanonl    ybeusedonce.ReturnPoweronl   ytoRQCHESLRETYAND
          l CASUALTYC0.,lhC.Provi
          I                     dedthatthaauthorit
                                                 yofsuchAtt
                                                          or
                                                           ney-in-Faclt
                                                                      obi
                                                                        nttheCompanyshallnotexceedt1esum0f:                                                ..   -
       @                         :!'* ?BRQTT'    'D EXCEED FI5JE HUNDRC-D TUOUS/ShJD C'LILLARY                                       '
E      l andprovi
                dedthi
                     sPowerofAtbrneyisf
                                      il
                                       edwit
                                           hthebondandretainedasapartoft
                                                                       hecourtrecords.ThesaidAtorney-lc-Facti
                                                                                                            sherebyauthori
                                                                                                                         zedtoi
                                                                                                                              nsertinti5sPowerofAtt
                                                                                                                              '
                                                                                                                                                  orneit
                                                                                                                                                       henameoft1e
W      I rersononwhosebehalfthi
                              sbondwasgi
                                       ven.I
                                           TISUNLAWFULTOPRINTTHI   SFORMWI  THOUTWRI   U ENCONSENTOFROCHESURETYANDCASUALTYC0.!INC.HOMEOFFI              CE.
 @; !.:i
       !
j7Sr r
     j)I
         INWITNESSWHEREOE     -ROCHESURETYANDCASUALTYC0.,INC.hascausedl
                             .'                                                  '
                                                                                  hesepresentstobes'i   gnedW i tsdul
                                                                                                                    yauthorizedAttomey-in-Fact,properf orthepurios:
gtoaI
=
=:
    !1andi
   k 11$
         tscorwratesealtobehereuntoagixedthi
                                           sdata: oAlzs1
                                                      Dal
                                                          z,ozl
                                                        eExecuted
                                                                                                                           ,.stateExecuted,s-uo.g.,oA .
      .                                                                                                                                                                  .
(;;X j ; Defendant e >lD                                   PQ5B, PG5u                                IKUM A Q             RaceA sîAhl sexM ALG D,D.B.o
                                                                                                                                                   .                         Iz 9AI
= D; y '
Q      j
       .
                  Lastqame                                  os o!SF
                                                                  .j.
                                                                    %
                                                                    k!cr coop'r
                                                                              .                           Vddl
                                                                                                             e                               '
i-'
o -g j
= <  î
       AppearqnceDate                                  CourtSouvuemN'DlsTR,
                                                                          ltT'
                                                                             it
                                                                              y - MIAM 1 s...
                                                                                         .r
                                                                                                                                         count
                                                                                                                                             yMIAMI-DAD8
= a.: i
b'    j caqeNo.Q.
                t-2.17%-M c#LtI,%9 charges                        c-o Kse lv LN vo eo-- lv .
                                                                                           w !g.e eRxuo
                                                                                           .
                                                                                                                                                                         ++@        o. s
K=
* e r: l                                                                                                                z                                             * cokpozw ?, !
> *
  mt ë
     atIBondAmount$
= I 'I l                             s    o
                                           o           coi
                                                         l.code
                                                      Re-writeso.
                                                                                                                                                                     .(4
                                                                                                                                                                       'l
                                                                                                                                                                        ,aqs;j ;   T .

D 8 -: I
o        Premi
             umS                                                    .                                 By:- - -   - - - - - ...    - - . -. .           u- ----- - .--  (ato
                                                                                                                                                                          Rms      t
      .$                                         -                                                                          .          zr /-a-i
                                                                                                                                              z,ct                   -         R   ,




                                                                                                                                                                                   41
